Exhibit 10.2
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT Of 1933, AS AMENDED (THE “SECURITIES ACT”) AND HAVE
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE
SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND AN OPINION OF COUNSEL
IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT.
 
 
 
 
 
UNSECURED SUBORDINATED PROMISSORY NOTE
 
$166,666.66

 January 25, 2022

 
For value received, Novume Solutions, Inc., a Delaware corporation (the
“Company”), as assignee of KeyStone Solutions, LLC, a Delaware LLC (“KeyStone”,
being successor of KeyStone Solutions, Inc., a Delaware corporation (“KSI”)),
promises to pay to Harry Rhulen (the “Holder”), the principal sum of one hundred
sixty-six thousand six hundred sixty-six dollars and sixty-six cents
($166,666.66) or such other amount as may have been advanced and may be
outstanding from time to time (the “Principal Amount”). Simple interest shall
accrue from the Issuance Date (as defined below) of this Note on the unpaid
Principal Amount at a rate equal to the lower of (i) 2% per annum, or (ii) the
highest rate permitted by applicable law. This Note was originally issued by KSI
to the Holder as one of a series of Unsecured Subordinated Promissory Notes
containing substantially identical terms and conditions issued pursuant to that
certain Membership Interest Purchase Agreement (the “Purchase Agreement”), dated
January 25, 2017 (the “Issuance Date”), by and among KSI and certain other
parties, including the other note holders. KSI merged with and into KeyStone as
of August 28, 2017, with KeyStone surviving such merger and succeeding KSI as
the issuer of this Note. KeyStone assigned this Note to the Company pursuant to
an Assignment and Assumption Agreement by and between KeyStone and the Company
dated as of September 29, 2017. Such Notes are referred to herein, collectively,
as the “Notes,” and the holders thereof are referred to herein, collectively, as
the “Holders.” This Note is subject to the following terms and conditions.
 
 
1.           Maturity. This Note will automatically mature and be due and
payable on January 25, 2022 (the “Maturity Date”). Interest shall accrue on this
Note and shall be payable monthly in arrears. Notwithstanding any of the
foregoing, the entire unpaid Principal Amount of this Note, together with
accrued and unpaid interest thereon, shall become immediately due and payable
upon the insolvency of the Company, the commission of any act of bankruptcy by
the Company, the execution by the Company of a general assignment for the
benefit of creditors, the filing by or against the Company of a petition in
bankruptcy or any petition for relief under the federal bankruptcy act or the
continuation of such petition without dismissal for a period of ninety (90) days
or more, or the appointment of a receiver or trustee to take possession of the
property or assets of the Company.
 
 
2.          Payment; Prepayment. All payments shall be made in lawful money of
the United States of America at such place as the Holder hereof may from time to
time designate in writing to the Company. Payment shall be credited first to the
accrued interest then due and payable, and the remainder shall be applied to the
outstanding Principal Amount. This Note may be prepaid in whole or in part from
time to time by the Company.
 
 
3.       Nature of Obligation. This Note is a general unsecured obligation of
the Company.
 
 
4.      Transfer; Successors and Assigns. The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Notwithstanding the foregoing, the Holder may
not assign, pledge or otherwise transfer all or any part of this Note without
the prior written consent of the Company.
 
 
5.           Purchase Agreement Indemnification. To the extent one or more Buyer
Indemnified Persons is entitled to indemnification under Section 8.2(a) or
Section 8.2(b) of the Purchase Agreement as determined by the non-appealable
decision or order of a Court of competent jurisdiction as provided for in
Section 11.13 of the Purchase Agreement, the aggregate dollar amount recoverable
by such Buyer Indemnified Person, or Buyer Indemnified Persons, as the case may
be, shall, at Novume’s option, be offset on a pro rata basis against the
outstanding amounts payable by Novume under the Notes. The aggregate amount
owing as outstanding Principal Amounts and accrued but unpaid interest under all
of the Notes shall, at Novume’s option, be reduced dollar for dollar, on a pro
rata basis, by the aggregate amount owing to one or more Buyer Indemnified
Persons under Section 8.2(a) or Section 8.2(b) of the Purchase Agreement.
 
 
6.           Governing Law. This Note and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of Law.
 
 
7.          Jurisdiction and Venue. Each of the Holder and the Company
irrevocably consents to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York, to the extent
subject matter jurisdiction exists therefor, or, but only if jurisdiction does
not exist in the Southern District of New York, the Supreme Court of the State
of New York, County of Sullivan, in connection with any matter based upon or
arising out of this Note or the matters contemplated herein, and agrees that
process may be served upon them in any manner authorized by the laws of the
State of New York for such persons.
 
 
8.           Subordination.
 
(a)         The Holder acknowledges and agrees that the Company’s payment
obligations under this Note may be subordinated to the obligations of the
Company to its lenders under any financing facility that it may obtain during
the term of this Note, including any increase in the size of such facility from
time to time (the lenders under any such facility, the “Lenders”) solely in the
event that Company is unable to meet its obligations under the financing
facility; solely in such event, no payments under this Note shall be paid to
Holder and any payment received by Holder shall be held in trust for the Lenders
and shall be immediately turned over to the Lenders until such time as the
Company is able to satisfy such obligations to the Lenders in full. By accepting
this Note, the Holder agrees to execute a subordination agreement with any
Lender or Lenders evidencing such subordination as requested by the Company
and/or its Lenders. If the terms or conditions of any subordination agreement
with any Lender shall change, the Holder shall execute and deliver such further
documents or instruments as such Lender may reasonably request in order to give
effect to the provisions of such subordination agreement and the provisions of
this Note.
 
(b)         The Holder acknowledges and agrees that the Company’s payment
obligations under this Note shall be subordinate to the obligations of the
Company to Avon Road Partners, L.P. (“Avon Partners”) under that certain
subordinated note in the original principal amount of $500,000, dated March 16,
2016 and assumed by the Company, as assignee of KSI, on August 25, 2017 (the
“Avon Note”) solely in the event that Company is unable to meet its obligations
under the Avon Note; solely in such event, no payments under this Note shall be
paid to Holder and any payment received by Holder shall be held in trust for
Avon Partners and shall be immediately turned over to Avon Partners until such
time as the Company is able to satisfy such obligations to Avon Partners in
full. By accepting this Note, the Holder agrees to execute a subordination
agreement with Avon Partners evidencing such subordination as requested by the
Company and/or Avon Partners. If the terms or conditions of any subordination
agreement with any Avon Partners shall change, the Holder shall execute and
deliver such further documents or instruments as Avon Partners may reasonably
request in order to give effect to the provisions of such subordination
agreement and the provisions of this Note so long as such additional terms and
conditions are consistent with this Section 8.
 
(c)          This Note is one of four Notes issued under the Purchase Agreement,
one of which was issued to Lancer Financial Group, Inc., an Illinois corporation
(“Lancer”). Notwithstanding the forgoing and anything else to the contrary
herein, the Company may not cause, permit or suffer the aggregate amount of
indebtedness to which this Note is subordinate to exceed seven million dollars
($7,000,000.00), without the prior written consent of Lancer.
 
 
9.           Offset of Notes. Notwithstanding anything else in this Note or the
Purchase Agreement to the contrary, with respect to any right of a Buyer
Indemnified Person to offset certain amounts due to it against sums outstanding
under one or more Notes, as described in Section 8.4 of the Purchase Agreement,
no such sums may be set off against any payments due to Lancer under the Note
issued to it, unless and until the aggregate amount recoverable by such Buyer
Indemnified Person is first offset against the outstanding amounts due under
each of the Notes issued to SL, HR and JS (each as defined in the Purchase
Agreement). To the extent that, subsequent to the offsets against the Notes
issued to SL, HR and JS, there remain excess amounts due such Buyer Indemnified
Person under Article VIII of the Purchase Agreement, then such excess amounts
may be set off against the Note issued to Lancer. 
 
[Signature Page to Follow]
 
 
 

 
 
 
 
 
COMPANY:
 
NOVUME SOLUTIONS, INC.
 
By: 
/s/ Robert A. Berman
 
                                                                               
        Name: Robert A. Berman
 
                                                                               
        Title: Chief Executive Officer
 
Address:
 
14420 Albemarle Point Place, Suite 200
Chantilly, VA 20151
 
Copy to:
 
Morris DeFeo
Crowell & Moring LLP
1001 Pennsylvania Ave. NY
Washington, D.C. 20004
 
 
 
 
 
 
 
 


